Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a method of erasing a memory cell comprising the steps of checking whether the cell current is lower than a first cell current threshold; when the cell current is not lower than the first cell current threshold, 10increasing a memory gate voltage until the cell current is lower than the first cell current threshold, wherein the memory gate voltage is applied to the first transistor; fixing the memory gate voltage and increasing a drain voltage; checking whether the cell current is lower than a second cell current 15threshold; and when the cell current is not lower than the second cell current threshold, increasing the drain voltage until the cell current is lower than the second cell current threshold (claims 1 and 8)
The cited reference o fHe et al disclose a method including the step of verify read operation.
The coted reference of Hirai eta al disclose a method having a cell current threshold (see figure 5A).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
12/18/21
/SON T DINH/Primary Examiner, Art Unit 2824